Citation Nr: 1455386	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  07-28 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder injury.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for left shoulder strain with possible acromioclavicular separation. 

4.  Entitlement to an initial rating in excess of 20 percent for cervical dystonia as a result of spinal cord contusion and degenerative disk disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1971, and from December 1990 to April 1991.  He also had service in the Naval Reserves from April 1986 to November 2005. 

These matters come before the Board of Veterans' Appeals (Board) from May 2005 and July 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio, and a March 2013 rating decision of the Appeals Management Center (AMC).  

In July 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The right shoulder, left shoulder, and bilateral knee matters were previously before the Board in November 2011 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  In its remand, the Board also remanded issues of entitlement to service connection for bilateral hearing loss disability, residuals of a right foot injury, a left wrist disability, and cervical dystonia.  Service connection for those issues was granted in 2012 and 2013 AMC decisions; therefore, they are no longer for appellant consideration. 

The issues of entitlement to service connection for a heart disability secondary to periodontal disease, and entitlement to service connection for actinic keratosis have been raised by the record (See May 2014 correspondence from his accredited representative) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral knee disability, entitlement to an increased initial rating for left shoulder strain, and entitlement to an increased rating for cervical dystonia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The most probative evidence of record is against a finding that the Veteran has a right shoulder disability causally related to service, or a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in December 2004.  The Veteran has not been prejudiced by the failure in December 2004 to provide notice as to the evidence required for assignment of an effective date or rating code because the Board, in the decision below, denies his claim for service connection. 
 
VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

A VA examination with opinion was obtained in December 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examination findings and the Veteran's reported symptoms.  Adequate rationale has been provided.    

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For chronic diseases listed in 38 C.F.R. § 3.309(a)-such as arthritis-service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the postservice symptoms.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).38 C.F.R. § 3.310 was amended during the course of this appeal.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran testified at the July 2011 Board hearing that he separated his right AC joint while on active duty.  He testified that it was not a traumatic event.  He could not recall whether he did it in a fall, or motor vehicle accident in 1986.  He stated "I might have done it then.  I can't honestly remember when I did it." (See Board hearing transcript, pages 35- 36.)  The Veteran has also indicated that he injured his right shoulder while playing football in service, and that the injury occurred during his first period of service in 1968 or 1969.  

The Veteran has stated that he has a right shoulder "complete RC tear/labrum tear/Bursitis/tendonitis/AC arthritis" due to trauma in "at least 3 separate events while on [active duty from 1967 to 1971].  He has also stated: 

As an Orthopedic Physician Assistant, holding the US Naval designator as such, with a Master's Degree in Orthopedics from the Univ. of Nebraska, Instructor in Medicine and Surgery at both Case-Western and Univ of Colorado Medical Schools, from 1976-2008, with 23 years of upper extremity surgery / rehab experience, both VA and Navy, I am as well qualified, if not better, to assess my condition than anyone you could find! 

The Board finds that the most probative evidence of record, as detailed below, is against a finding that the Veteran incurred a right shoulder injury in service.

STRs in September 1968 reflect that the Veteran complained of a left shoulder injury sustained in a football game.  He also sought follow up treatment for it three days later; it was again noted to be the left shoulder.  The Board finds that if the Veteran had injured his right shoulder at the same time, it would have been reasonable for it to also have been noted on either of the dates he was seen.  

A February 1969 STR reflects that the Veteran had fallen while going through a passageway and injured his right ankle.  No other injury was noted.  The Board finds that if the Veteran had injured his right shoulder in the fall, it would have been reasonable for it to have been noted at that time. 

A September 1971 report of medical examination for separation purposes reflects that the Veteran had normal upper extremities.  He was noted to have Osgood-Schlatter disease by history, mild high frequency hearing loss, a vaccine scar on the upper left arm (VSULA), and had been circumcised.  No right shoulder disability was noted.  Again, the Board finds that if the Veteran had a right shoulder disability at that time, it would have been reasonable for it to have been noted at that time.

A June 1986 report of medical history reflects that the Veteran denied a painful or trick shoulder.  He reported high frequency hearing loss, a cholecystectomy, a fever as a child, a broken right wrist in 1964, an arthroscopy of the right knee in 1985, a variocele, and bilateral Osgood-Schlatter disease.  He reported that he had no active medical problems and no chronic medical problems that require regular physician follow up.  The medical examination report reflects that the Veteran had normal upper extremities upon examination.  No right shoulder disability was noted.  

A July 1986 STR reflects that the Veteran had been in an automobile accident the day prior when going home from reserve training.  He reported that he now had severe aches and pains, and had some numbness in the face.  

A January 1987 report of medical history reflects that the Veteran denied a painful or trick shoulder.  He reported a cholecystectomy, back and neck injuries, and facial numbness.  His examination of the upper extremities was normal. (The Board notes that the date of the examination is listed on the front side of the form as January 17, 1986; however, the reverse side of the form notes a date of January 18, 1987.  The Board finds that the form is from 1987 because it notes a July 1986 motor vehicle accident.)  

A January 1988 report of medical history reflects that the Veteran denied a painful or trick shoulder.  He reported chronic headaches after a 1986 motor vehicle accident, high frequency hearing loss, a fever as a child, granuloma annular associated with the 1986 motor vehicle accident, a fracture of the right arm as a child, DJD of the LS spine, chronic low back pain and facial numbness post the 1986 motor vehicle accident, a cholecystectomy, and a central spinal cord contusion.  His examination of the upper extremities was normal.  

A February 1988 report from Craig Hospital reflects that the Veteran reported that in July 1987, he was rear-ended in a motor vehicle accident, and now when he "coughs he has a capelike sensory loss that lasts only a short time.  This description of sensory loss sounds to be paresthesias with a mild tingling over both shoulders."  The assessment was probable shoulder pain secondary to degenerative changes in the cervical spine.  A March 1988 Craig Hospital record reflects that the Veteran had "probable neck, shoulder, and paraspinal spasm/pain secondary to degenerative changes in the cervical spine."  The report does not reflect arthritis based on x-ray findings.  

A February 1989 report of medical history reflects that the Veteran reported a painful or trick shoulder.  He reported arthritis/swelling of the left wrist and AC joints/knees.  He did not specifically note the right shoulder.  His examination of the upper extremities was normal.  

A March 1991 report of medical history reflects that the Veteran denied a painful or trick shoulder.  He listed numerous problems to include high frequency hearing loss, severe whiplash injury from 1986 with spinal contusion and chronic left facial numbness, granuloma annular of both hands and forearm since the 1986 motor vehicle accident, cholecystectomy secondary to stones in 1983 (resolved), a fracture of the right forearm, and left wrist bone fracture at age 16, and chronic left wrist pain with severe DJD.  He had normal upper extremities upon examination. 

An October 1992 annual certificate of physical condition reflects that the Veteran reported that he had been under a physician's care during the past 12 months for bilateral Achilles tendonitis, low back pain, RC disease, and bursitis.  He reported that he had a physical defect which might restrict his performance on active duty or prevent his mobilization, and noted that the problem was a spinal cord contusion post a motor vehicle accident in 1986, residuals of numbness, and a sense of weakness of the left upper extremity.

A January 1993 report of medical history reflects that the Veteran reported that he had had a painful or trick shoulder.  He indicated that he had "tendonitis, bursitis, rotator cuff irritation [left] shoulder."  He also noted numerous other problems, to include high frequency hearing loss, severe whiplash since 1986, granuloma annular of the hands and elbows since a 1986 motor vehicle accident, and chronic right Achilles tendonitis for two years.    

A January 1994 annual certificate of physical condition reflects that he reported that he had been under a physician's care during the past 12 months for chronic tendonitis of the right Achilles and the left shoulder. 

A January 1995 annual certificate of physical condition reflects that he reported that he had not been under a physician's care during the past 12 months.  He reported that he did not have any physical defects which might restrict his performance on active duty or prevent his mobilization.

An October 1995 report of medical history reflects that the Veteran reported a painful or trick shoulder.  He reported he had tendonitis of the left shoulder.  His examination of the upper extremities was normal.  

A November 1996 report of medical history reflects that the Veteran denied a painful or trick shoulder.  

A November 1997 annual certificate of physical condition reflects that he reported that he had been under a physician's care during the past 12 months for a kidney stone.  He reported that he did not have any physical defects which might restrict his performance on active duty or prevent his mobilization.

A November 1998 annual certificate of physical condition reflects that he reported that he had been under a physician's care during the past 12 months for lipid research.  He reported that he did not have any physical defects which might restrict his performance on active duty or prevent his mobilization.

A January 1999 report of medical history reflects that he denied a painful or trick shoulder.  He reported that his only change since his last examination was a probable kidney stone, facial numbness from a 1986 motor vehicle accident, a stent in 1995 with no chest pain or heart problems since, and an anal fissure first noticed while on accident duty.  His examination of the upper extremities was normal. 

A March 2000 annual certificate of physical condition reflects that he had not been under a physician's care during the past 12 months and did not have any physical defect which might restrict his performance on active duty or prevent his mobilization. 

A February 2001 report of medical history reflects that the Veteran reported facial numbness post a motor vehicle accident, high frequency hearing loss, granuloma annular, a positive PPD, and chronic MT (metatarsal) pain on the left.  His examination of the upper extremities was normal.  

A February 2001 annual certificate of physical condition reflects that he reported that he had not been under a physician's care during the past 12 months.

A January 2002 annual certificate of physical condition reflects that he reported that he had been under a physician's care during the past 12 months for a recent treadmill test for old heart disease which had now resolved.  

A March 2002 CNI record reflects that the Veteran stated that his past medical history is significant for a spinal cord contusion in a 1986 motor vehicle accident.  It was noted that he had left facial numbness, a history of low back pain, a history of rotator cuff injury, was status post MI in 1995, and had kidney stone in 1997.   The report does not specify which shoulder was injured.

An August 2003 post deployment health assessment (DD Form 2796) reflects that the Veteran was not seen in sick call during his deployment, and did not report any shoulder problems.  

An August 2003 report of medical assessment (DD Form 2697) reflects that the Veteran stated that since his last medical assessment/physical examination, he had been treated for a skin lesion.  He also reported that he had chronic gingivitis.  He reported that at the present time, he intended to seek VA disability benefits for ankle, shoulder, knee, neck, wrist, skin, and dental problems.

A January 2004 annual certificate of physical condition reflects that the Veteran reported that he had been under a physician's care for the past 12 months due to acute low back pain post a fall nine months earlier.  With regard to whether he had any physical defects which might restrict his performance on active duty or prevent his mobilization, he stated he had a 15 pound weight gain with inactivity secondary to recurring CLBP (chronic low back pain) post fall 9 months earlier.  

The Veteran's 2005 report of medical history reflects that he reported more than a dozen complaints, to include gingivitis, hearing loss, tinnitus, reading glasses, DJD of the bilateral AC.  This is the first indication in the STRs that he may have a right shoulder disability and does not indicate that it is due to active service, inactive duty for training, or active duty training.  

In sum, the numerous STRs are negative for complaints of, or treatment, specific to the right shoulder.  The Veteran's contention that he sought treatment but that it was not noted is less than credible.  The September 1968 STR specifically notes that the complaints were to the left shoulder.  Even if the Veteran had sought treatment for the right shoulder but it had not been noted, he logically would have reported an injury or pain on his reports of history or annual examinations, if he had such an injury.  Instead, the Veteran himself reported his shoulder disability was of the left shoulder or left upper extremity in October 1992, January 1993, January 1994, and October 1995.  Based on the Veteran's experience as a physician's assistant and in orthopedics, it is more than reasonable that if he had problems in the right shoulder, he would have stated such.  The Board finds that any symptoms in 1988 as they relate to the right shoulder were acute and transitory as the clinical records in the next decade are against a finding of complaints of a right shoulder disability.  

A February 2005 VA Form 21-4138 reflects the Veteran's statement that while aboard the USS Saratoga from 1968 to 1969, he separated both his shoulders.  He reported that x-rays were done and he was seen by an orthopedic doctor at that time.  His wife, who met the Veteran in 1969,  stated on the same VA Form 21-4128 that the Veteran has complained about shoulder pain for "years."  The Board finds that the Veteran is less than credible as to separating his right shoulder in service, or to any right shoulder injury in service.  Notably, in 2005, he stated that the injury occurred in 1968 or 1969; however, in 2011, he stated that he may have injured in in the 1986 accident and could not recall when the injured occurred.  An April 2005 VA examination report reflects that the Veteran reported that he injured both shoulders while playing football.  He reported that he did not receive any treatment at that time, had pain in both shoulders for a period of several weeks, and then was pain free until approximately 10 years later (or in approximately 1978).  He reported that 20 years after the initial injury (or in approximately 1988), he began having constant pain.  

An October 2006 VA clinical record reflects that the Veteran had right shoulder pain which was likely biceps tendonitis, and he reported a history of bilateral shoulder dislocation.  He also reported off and on flares with his rotator cuffs.

A July 2008 VA clinical record reflects that the Veteran reported a long standing problem dating back to active duty in 1967/68 for his shoulders.  He was diagnosed with subacrominal spurring and AC arthritis, and impingement.

A December 2011 VA examination report reflects the Veteran's statement that he injured his shoulder while playing football.  The December 2011 VA examination report reflects that the Veteran has mild right shoulder acromioclavicular degenerative joint disease without instability.  The examiner opined that it  less likely than not that the residual right shoulder degenerative changes are related to any documented in-service injury.  The examiner's rationale was based on the lack of STRs documenting an injury, and the significant delay in onset of milder symptoms on the right compared to the left shoulder, which was known to have been injured in service.  The examiner also stated that with the multiple joints involved with osteoarthritis on the examination, there are likely contributors other than isolated trauma to their presentation.  In essence, the examiner found that the Veteran's degree of disability was not such that it would have occurred in service. 

The Veteran has alleged three possible events in service (playing football, a fall, a motor vehicle accident) and also has stated that he cannot state which event caused his right shoulder disabilities.  If the Veteran had right shoulder pain since an injury in service, it would seem reasonable that he would have been able to identify the incident, especially as one incident was in 1968, one incident was in 1969, and one incident was in 1986.  While the Veteran contends that he dislocated his right shoulder in service, it seems highly reasonable that, with his medical experience and training, he would have reported such.  The Board notes that the Veteran was very specific, in service, as to his disabilities and rather than just note "pain," he reported specific diagnoses such as Osgood-Schlatter disease, spinal contusion, granuloma annular, and cholecystectomy; thus, if he had injured his right shoulder, it seems highly reasonable that he would have reported it.    

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).
 
The Veteran is competent to relate his symptoms, such as pain.  In addition, he has training and experience as a physician's assistant in orthopedics.  However, his competency does not make him credible as to the onset of a right shoulder disability.  The Board finds that the VA opinion is more probative than the Veteran's opinion.  The VA opinion is an objective opinion based on clinical records.  In addition, the Board finds that the records contemporaneous to service are more probative than the Veteran's statements made years later for compensation purposes.  

The most probative evidence of record is against a finding that the Veteran has a right shoulder disability causally related to, or aggravated by, active service.  While he noted in his August 2003 report of medical assessment (DD Form 2697) that he had a shoulder disability, the most probative evidence does not reflect that a right shoulder disability was actually incurred on active service, active duty for training, or inactive duty training, as opposed to during other periods of time.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for residuals of a right shoulder injury is denied.


REMAND

Bilateral Knee Disability

In its November 2011 remand, the Board directed that the Veteran be afforded a VA examination for his knees, and that thereafter, the Appeals Management Center (AMC) readjudicate the issue of entitlement to service connection for bilateral knee disability.  The Veteran contends that his knee disability is due to a fall onboard a ship on February 26, 1969 and a rollover motor vehicle accident months later.  

A December 2011 VA opinion  reflects a diagnosis of bilateral knee meniscal tears with DJD.  The examiner opined that it is less likely than not that his bilateral knee meniscal tears and degeneration are related to any specific in-service injury or event.  The examiner considered the STRs, the post service clinical records, and stated that the Veteran had a "BMI (body mass index) which has been elevated for several years (37 since early 2000's) which is a known  contributor to osteoarthritic change in the knees. There are arthritic changes noted in multiple bilateral weight bearing and non-weight bearing joints indicating likely contributors other than isolated trauma." 

In a March 2013 rating decision, the AMC granted service connection for "5th cranial nerve, entitlement to service connection for residuals of an injury to the bilateral knees."  In the SSOC dated the same date, the AMC denied the claim for service connection for bilateral knee disability.  However, in the April 2013 notice to the Veteran, the AMC informed him that he had been granted service connection for "5th cranial nerve, entitlement to service connection for residuals of an injury to the bilateral knees."  The Veteran subsequently argued that his knee disability is a separate disability from his cervical nerve disability.  Thus, it appears that the Veteran believes that he has been granted a knee disability as part of his cranial nerve disability.  The Board also finds that the AMC has not been clear with regard to its decision.  Thus, the AMC should readjudicate the issue of entitlement to service connection for bilateral knee disability and should amend, if appropriate, its characterization of the service-connected 5th cranial nerve disability. 

Rating Left Shoulder Disability

The Veteran's left shoulder disability is rated as 10 percent disabling effective from November 2004.  The claims file includes an April 2005 VA examination report which reflects that despite the Veteran's report of constant pain, he performed 75 pushups a day and had flexion was 180 degrees both before and after repetitive exercise, and abduction was to 180 degrees, and to 145 degrees after repetitive exercise.  A November 2006 VA clinical record reflects that the Veteran had full range of motion with adduction, external rotation, flexion, and extension.   
A July 2008 VA record reflects that the Veteran had full flexion, but abduction limited to 120 degrees.  

The Veteran testified at the July 2011 Board hearing that he has pain all the time, and that he had essentially no motion above the shoulder level and if he does it is extremity painful.  He reported that pain begins at about 25 degrees forward flexion.  He also testified that his left shoulder disability affects all of his activities of daily living, to include cleaning house, yard work, lifting, and sleeping.  Thus, the Veteran indicated a large decrease in range of motion in the three years from July 2008 to July 2011.  Based on his assertion, the Board, in November 2011, remanded the Veteran's claim for another VA examination. 

A December 2011 VA examination report reflects the Veteran avoids lifting and overhead activity.  Upon examination, had forward flexion to 150 degrees with discomfort throughout the range but no limit in achieving the range; and abduction was to 120 degrees with left weakness in moving from 60 to 110 degrees.  Following repeat testing times there was a loss of 30 degrees left forward flexion, and 5 degrees left abduction.  

A March 2013 VA clinical record reflects that the Veteran had full-thickness tear of the anterior and midportion of the supraspinatus tendon and significant DJD of the acromioclavicular joint 

An August 2013 Lowry Surgery Center record reflects that on August 7, 2013, the Veteran had a left shoulder arthroscopy, debridement, subacromial decompression, distal clavicle excision, and open rotator cuff reconstruction. 

Based on the surgery, the Board finds that another VA examination is warranted to determine the current extent of the Veteran's left shoulder disability.  In addition, VA and private records from December 2011 to present should be associated with the claims file. 

Cervical Dystonia (as a result of spinal cord contusion and DDD) Rating

In a March 2013 rating decision, the AMC granted service connection for cervical dystonia as a result of spinal cord contusion and degenerative disk disease, evaluated as 20 percent disabling.  In response, the Veteran submitted a statement which indicates that he disagrees that the rating because it encompasses his three claimed disabilities and he believes that they should be rated separately.  The Board finds that this is a notice of disagreement, and, therefore, VA should issue a statement of the case (SOC).  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from December 2011 to present whom he has received left shoulder treatment and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include to include any VA records.

2.  Schedule the Veteran for an examination to determine the current extent of his left shoulder disability.  Associate the examination report with the claims file.

3.  Readjudicate the issue on appeal of entitlement to a rating in excess of 10 percent for a left shoulder disability, with consideration of all additional evidence received since issuance of the most recent Supplemental Statement of the Case.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

4.  Readjudicate the issue of entitlement to service connection for bilateral knee disability and recharacterize, if appropriate, the March 2013 rating decision and codesheet which refers to the grant of service connection for "5th cranial nerve, entitlement to service connection for residuals of an injury to the bilateral knees," which may, or may not, have inappropriately intertwined two issues.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

5.  Issue a Statement of the Case pursuant to the notice of disagreement with regard to the March 2013 rating decision, which granted service connection for cervical dystonia as a result of spinal cord contusion and degenerative disk disease, evaluated as 20 percent disabling.  (The Veteran has contended that the each disability should be rated separately.) Only if the Veteran completes an appeal as to issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


